Opinion by
Cline, J.
Certain items of the merchandise stipulated to consist of kumquats similar in all material respects to those the subject of United States v. Fung Chong Co. (34 C. C. P. A. 40, C. A. D. 342) were held dutiable at 1 cent per pound under paragraph 743 as oranges. Other items of the merchandise stipulated to consist of drugs the same as those involved in Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372) were held entitled to free entry under paragraph 1669 as crude drugs.